Citation Nr: 1025057	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the 
surviving spouse of an individual who she claims had service in a 
Philippine guerilla unit during World War II.  The decedent's 
service has not been verified by the National Personnel Records 
Center (NPRC).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision by the RO in Manila, 
Philippines which held that the appellant did not have legal 
entitlement to VA death benefits because the decedent did not 
have qualifying military service.


FINDING OF FACT

In August 2008, the National Personnel Records Center certified 
that the decedent did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have not 
been met.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2008.

Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that death 
benefits are being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

VA has attempted to obtain verification of the decedent's 
service, and assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Analysis

As noted, the appellant is seeking entitlement to VA benefits as 
the surviving spouse of an individual who is alleged to have had 
service in the Philippine Army as a guerrilla during World War 
II.

The term "veteran" is defined by law as a person who served in 
the active military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Persons with service in 
the U.S. Armed Forces of the Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine Scouts 
under Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, Dependency and Indemnity Compensation (DIC), or 
burial benefits, VA may accept evidence of service submitted by 
an appellant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  
A copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by a 
public custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and

(2) the document contains needed information as to length, time, 
and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203(a).  
However, where the appellant does not submit evidence of service 
or the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service from 
the service department.

VA is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a particular 
individual served in the United States Armed Forces.  Service 
department findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant has submitted various documents regarding the 
decedent's service. The first is a document, dated in January 
2008, from the government of the Republic of the Philippines.  In 
that document, officials of the Armed Forces of the Philippines 
certified that the decedent served with the Combat Company, 93rd 
Division, 98th Infantry from July 1944 to April 1945, and his 
military status was guerrilla.  This document is not from the 
United States government.

The appellant has also submitted an Affidavit for Philippine Army 
Personnel, dated in February 1946, signed by an officer of the 
United States Army, reflecting that the decedent was a civilian 
guerrilla assigned to Combat Company, 93rd Division, 98th 
Infantry in July 1944.

Finally, the appellant submitted three statements from 
individuals who attested to knowing the decedent during World War 
II and stating that they recall his serving with the United 
States Army against Japanese soldiers in the Philippines.

The RO contacted the United States National Personnel Records 
Center (NPRC) and asked that agency to report whether the 
decedent had service that constituted recognized service in the 
Armed Forces of the United States for purposes of eligibility for 
VA benefits.

The evidentiary record contains a certification from the NPRC, 
dated in August 2008, which certifies that the decedent did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This certification is binding on VA, and VA 
has no authority to change or amend the finding.  See Duro, 
supra.  Moreover, the appellant has provided no further evidence 
which would warrant a request for re-certification from the 
service department regarding the decedent's service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board does not doubt the appellant sincerely believes she is 
entitled to death benefits as the surviving spouse of the 
decedent.  However, where the service department records fail to 
show threshold eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Because the decedent's service 
does not meet the criteria described, the appellant does not meet 
the basic eligibility requirements for death benefits, and the 
claim must be denied based upon a lack of entitlement under the 
law.


ORDER

The claim of basic eligibility for VA death benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


